Exhibit 10.1

--------------------------------------------------------------------------------

 
University General Hospital, LP


Subscription Documents




December 7, 2010












PREPARED FOR: __________________________________

 
1

--------------------------------------------------------------------------------

 

SUBSCRIPTION INSTRUCTIONS
 
The Subscription Booklet contains (i) the Prospective Investor Questionnaire,
(ii) the Subscription Agreement, (iii) the Signature Page to the Subscription
Agreement and Questionnaire, and (iv) the Signature Page to the Partnership
Agreement as a Limited Partner.
 
 
Prospective Investor Questionnaire:

 
·  
Please complete a separate questionnaire.

 
·  
Professional corporations, professional associations, partnerships,
associations, corporations, limited liability companies, trusts or other
entities must also furnish recent financial statements, and must attach complete
and unabridged appropriate authorizing instruments (e.g. corporate resolutions,
articles of incorporation, articles of association, articles of organization,
by-laws, regulations or partnership agreement).

 
 
Signature Page to Questionnaire and Subscription Agreement ("Subscription
Signature Page"):

 
· Fill in the number of Units to be purchased and the purchase price.
 
·  
Fill in Maximum Guarantee Share

 
·  
Print or type your name(s) as Purchaser #1 and your spouse as Purchaser #2 if
the Units are to be issued in the joint name of husband and wife, or are to be
purchased from funds held in the joint name of husband and wife.

 
·  
Complete the requested information, including residence addresses and tax
identification numbers.

 
· You should sign as "Purchaser."
 
·  
Signatures of both husband and wife are required if the Units are to be issued
in the joint name of husband and wife, or are to be purchased from funds held in
the joint name of husband and wife.

 
·  
All parties must sign according to the signature requirements of the entity to
which they are a part.

 
·  
Execution of the Subscription Signature Page will confirm and evidence the
execution by the Subscriber of the Subscription Agreement and Prospective
Investor Questionnaire.

 
 
Limited Partner Signature Page:

 
· The signature page should be executed by you as indicated.
 
· If applicable, your spouse must sign the signature page as indicated.
 
·  
Execution of this signature page will confirm and evidence your execution of the
Partnership Agreement as a Limited Partner.  A copy of the final Partnership
Agreement executed by all of the parties thereto will be sent to you after
acceptance by the General Partner.

 
 
Delivery of Subscription Materials and Payment:

 
The documents contained in this Subscription Booklet (i.e., the Subscription
Agreement, the Prospective Investor Questionnaire, the Subscription Signature
Page and the Limited Partner Signature Page), together with cash or a check
payable to "University General Hospital, LP" in the amount of the aggregate
purchase price of the Units being purchased must be delivered to the
Partnership.
 
IF YOU HAVE ANY QUESTIONS ABOUT THESE SUBSCRIPTION DOCUMENTS, PLEASE CONTACT
KELLY RIEDEL (TELEPHONE: 713-375-7101).

 
2

--------------------------------------------------------------------------------

 

PROSPECTIVE INVESTOR QUESTIONNAIRE
University General Hospital, LP
 
Gentlemen:
 
The information contained in this Prospective Investor Questionnaire (this
"Questionnaire") is being furnished to you in order for you to determine whether
University General Hospital, LP, a Texas limited partnership (the
"Partnership"), may sell to you the undersigned (the "Subscriber") Units
("Units"), consisting of a $50,000 cash contribution under certain exemptions
from registration under Section 4(2) of the Federal Securities Act of 1933, as
amended (the "Securities Act"), and Regulation D thereunder, and under state
securities laws in states where the Units may be offered.  The undersigned
understands that (a) you will rely on the accuracy and completeness of the
information contained herein for purposes of such determination, and (b) the
Units will not be registered under the Securities Act or state securities law in
reliance upon the foregoing exemptions from registration.
 
ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE SHALL BE TREATED
CONFIDENTIALLY.  However, the Partnership understands that you may present this
Questionnaire to such parties as you, in your discretion, deem necessary if
called upon to establish that the proposed issuance of the Units is exempt from
registration under the Securities Act or meets the requirements for exemption
from registration of applicable state securities laws.
 
· INDIVIDUALS SHOULD COMPLETE SECTIONS I, II, III AND V.
 
·  
ANY PARTNERSHIPS, ASSOCIATIONS, CORPORATIONS, LIMITED LIABILITY COMPANIES,
TRUSTS OR OTHER ENTITIES SHOULD COMPLETE SECTIONS I, II, IV, AND V.

 
In accordance with the foregoing, the following representations and information
are hereby made and provided:
 
I. GENERAL INFORMATION (to be completed by all subscribers)
 
Name of Investor(s):
 
Residence Address (if other than an individual, principal office address):
 
City:                                                        State:                                                       
Zip Code: 
 
Telephone: ( )
_________________                                                                           Facsimile:
(____) __________________
 
Business
Address:                                                                                                                                
 
City:                                                      
State:                                            Zip
Code:                                
 
Telephone: ( )                                                                
 
Place and Date of Birth (if other than an individual, place and year of
organization or incorporation):
 


 
Social Security No.:
 

 
3

--------------------------------------------------------------------------------

 

Taxpayer Identification No.:
 
Communications should be sent to (check one):
 
Business
Address:                                                                 
Residence Address: 
 
II. CERTAIN CERTIFICATIONS - PLEASE INITIAL (to be completed by all subscribers)
 
1.  
I am a citizen of the United States or a professional corporation, professional
association, partnership, association, corporation, limited liability company,
trust or other entity formed under the laws of the state of Texas, and except as
described below, my Subscription for the Units will be solely for my own account
and not for the account of any other person.

 
________
INITIAL
 
Exceptions:                                                                                                                                
 


 
2.  
I have never filed or been involved in personal or corporate bankruptcy
proceedings and there are no suits pending or judgments outstanding against me
which, individually or in the aggregate, could impair my ability to fulfill my
obligations under the Subscription Agreement.

 
________
INITIAL
 
3.  
The Subscriber affirms that the Subscriber (check each category below which is
applicable to the Subscriber):

 
 
(   )
(A)
is licensed to practice medicine in Texas, or is a Texas professional
corporation or professional association that is owned entirely by individuals
who are licensed to practice medicine in Texas;

 
 
(   )
(B)
is board certified or board eligible, or is a Texas professional corporation or
professional association that is owned entirely by individuals who are board
certified or board eligible;

 
(   )                      (C)           currently maintains medical malpractice
or other insurance;
 
(   )                      (D)           is currently eligible to participate in
the Medicare and Medicaid programs;
 
 
(   )
(E)
within the last five (5) years has not been charged or convicted of a felony
offense, or is a Texas professional corporation, professional association,
partnership, association, corporation, limited liability company, trust or other
entity that is owned entirely by individuals who, within the last five (5)
years, have not been charged or convicted of a felony offense.

 
Exceptions:                                                                                                                                
 


 
_________
INITIAL

 
4

--------------------------------------------------------------------------------

 

The Subscriber represents that the Subscriber is (check one)
 
[     ] an "Accredited Investor"1
[     ] not an "Accredited Investor"

 
4.  
To be completed by "Accredited Investors" only: The Subscriber represents that
the Subscriber is (check each category of "Accredited Investor" below, if any,
which is applicable to the Subscriber):

 
 
(    )
(A)
a natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000;

 
 
(    )
(B)
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 
 
(    )
(C)
a professional corporation, professional association, partnership, association,
corporation, limited liability company, trust or other entity, with total assets
in excess of $5,000,000, and which was not formed for the specific purpose of
acquiring the Units;

 
________
INITIAL
 
III. PROSPECTIVE INVESTOR INFORMATION (to be completed only by Individuals)
 
1.  
EDUCATION BACKGROUND

 
School(s) and Degrees:
 


 


 


 
2.  
BUSINESS AND EMPLOYMENT INFORMATION

 
Name of Employer or Business:
 
Nature of Business:
 



--------------------------------------------------------------------------------

 
 
1
An accredited investor is an investor who meets any one or more of the criteria
outlined in Question II(4).

 

 
5

--------------------------------------------------------------------------------

 

Position and Duties:
 


 
Prior occupations during past five years:
 


 


 

 
6

--------------------------------------------------------------------------------

 

3.  
INVESTMENT INFORMATION

 
 
a.
I have personally invested in excess of $_____________ over the past five years,
including investments during such period in excess of $______________ in
investments not registered for sale to the public under applicable federal and
state securities laws.

 
 
b.
I consider myself to be an experienced and sophisticated investor and I have
such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of an investment in the Units offered
by the Partnership:

 
[     ]
Yes                                                                   [     ] No
 
 
c.
Set forth below are the types of private investments I have made in the past
five years, with particular attention to investments in nonmarketable investment
participations:

 


 


 
4.  
CONFIDENTIAL FINANCIAL INFORMATION (to be completed by Individuals only)

 
a.
My personal net worth (including homes, home furnishings and personal
automobiles, together with my spouse) is estimated to be in excess of (check
one):

 
[    ] more than $1,000,000     [    ] less than $1,000,000
 
b.
My individual income for 2007 and 2008 (or joint income with my spouse in each
of those years) and my anticipated income for 2009 are as set forth below (check
one for each year):

 
 
2008
[    ] more than $200,000 or more than $300,000 jointly with my spouse

[    ] less than $200,000 and less than $300,000 jointly with my spouse
 
 
2009
[    ] more than $200,000 or more than $300,000 jointly with my spouse

[    ] less than $200,000 and less than $300,000 jointly with my spouse
 
 
2010
[    ] more than $200,000 or more than $300,000 jointly with my
spouse  (anticipated)

[    ] less than $200,000 and less than $300,000 jointly with my
spouse  (anticipated)
 
5.  
ADDITIONAL INFORMATION

 
a.           My Bank
is:                                                                                                                     
 
Address:       Phone: 
 
Officer familiar with my account:
 
 
b.
To your knowledge, will you have any family or business relationship with any
other investor in the Offering?

 
[     ] Yes                                                      [     ] No
 
If yes, please describe:
 

 
7

--------------------------------------------------------------------------------

 

c.           Do you have any family or pre-existing business relationship with
the officers or directors of the Partnership or their affiliates?
 
[     ] Yes                                                      [     ] No
 
If yes, please describe:
 


 


 
IV.  
PROSPECTIVE INVESTOR INFORMATION (to be completed by professional corporations,
professional associations, partnerships, associations, corporations, limited
liability companies, trusts or other entities only)

 
1.  
The total assets of the entity are estimated to be (check one):

 
[   ] more than $5,000,000     [   ] less than $5,000,000
 
2.  
Do you have any family or pre-existing business relationship with the officers
or directors of the Partnership or their affiliates?

 
[     ] Yes                                                      [     ] No
 
If yes, please describe:
 


 


 
V. INFORMATION CONCERNING THE OFFERING (to be completed by all subscribers)
 
1.  
Do you understand the full nature and risk of investment in the Units offered by
the Partnership, and feel you (or the professional corporation, professional
association, partnership, association, corporation, limited liability company,
trust or other entity) can afford the complete loss of the investment:

 
[     ]
Yes                                                                [     ] No
 
2.  
Have you been afforded an opportunity to investigate the Partnership and review
relevant factors and documents pertaining to the officers, directors and the
Partnership and its business and to ask questions of a qualified representative
of the Partnership regarding this investment and the properties, operations and
methods of doing business of the Partnership.

 
[     ]
Yes                                                                [     ] No
 
3.  
Do you understand that there is no guarantee of any financial return on this
investment and that you (or the professional corporation, professional
association, partnership, association, corporation, limited liability company,
trust or other entity) incur the risk of losing the entire investment?

 
[     ]
Yes                                                                [     ] No
 

 
8

--------------------------------------------------------------------------------

 

Do you understand that this investment is not liquid?
 
[     ]
Yes                                                                [     ] No
 
4.  
Are you aware of the Partnership's business affairs and financial condition, and
have you acquired all such information about the Partnership as you deem
necessary and appropriate to reach an informed and knowledgeable decision to
acquire Units?

 
[     ]
Yes                                                                [     ] No
 
The undersigned represents to you that (a) the information contained in the
Questionnaire is complete and accurate on the date hereof and may be relied
upon, and (b) the undersigned will notify you immediately of any material
changes in any of such information occurring prior to the closing of the Offer
and will promptly confirm any such change in writing.
 
The undersigned hereby certifies that he has read and understands the
Subscription Agreement, and the undersigned's representations and warranties
therein are accurate on the date hereof.
 
SIGNATURE: THE SIGNATURE PAGE TO THIS PROSPECTIVE INVESTOR QUESTIONNAIRE IS
CONTAINED AS PART OF THE SUBSCRIPTION BOOKLET AND ENTITLED "SIGNATURE PAGE."
 



 
9

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT
 
University General Hospital, LP
 
Gentlemen:
 
This subscription agreement ("Subscription Agreement") sets forth the terms
pursuant to which the undersigned ("Subscriber") has agreed to acquire the
number of limited partner units (the "Units") of University General Hospital,
LP, a Texas limited partnership (the "Partnership") set forth on the signature
page hereof, with each such Unit consisting of a $50,000 cash contribution. Each
Unit offered and sold hereunder represents approximately a 0.25% ownership
interest in the Partnership as a limited partner. It is expressly agreed hereby
that as a condition to the issuance of the Units, Subscriber is also executing a
counterpart of the Partnership's Amended and Restated Partnership Agreement (the
"Partnership Agreement"), pursuant to which Subscriber will be admitted as a
limited partner of the Partnership. Capitalized terms not otherwise defined
herein have the meanings given to them in the Partnership Agreement.
 
1. Introduction.  The undersigned has been offered the Units in a "private
offering" under the Securities Act of 1933, as amended ("Securities Act"), and
particularly Section 4(2) thereunder, as implemented by Rule 506 of the
Securities and Exchange Commission (such rules are collectively referred to as
"Regulation D").  It is expressly agreed hereby that each subscriber to the
Offering must enter into this Subscription Agreement and the Partnership
Agreement as a condition to the issuance of the Units.
 
2. Subscription.  Subject to the terms and conditions of this Subscription
Agreement, the undersigned hereby subscribes for the amount of Units specified
on the signature page hereof (the "Subscription").  Simultaneously with the
execution of this Subscription Agreement, the undersigned is submitting a
completed Prospective Investor Questionnaire and a completed and signed
Signature Page to the Partnership Agreement as a Limited Partner (the
Subscription Agreement, the Prospective Investor Questionnaire, and the Limited
Partner Signature Page, collectively, the "Subscription Documents"), together
with cash or a check payable to "University General Hospital, LP" in the amount
of the aggregate purchase price of the Units. If this Subscription is not
accepted or the Offering is terminated by the General Partner for any reason,
all Subscription Documents will be returned to the Subscriber, along with the
purchase price paid by such Subscriber, without interest.
 
3. Acceptance of Subscription.  The undersigned acknowledges and agrees that the
General Partner has the right to accept or reject this Subscription, and that
this Subscription shall be deemed to be accepted on behalf of the Partnership
only when the Units are issued in the name of the undersigned.
 
4. Representations, Warranties and Covenants of the Undersigned.  The
undersigned hereby represents and warrants to and covenants with the
Partnership, its agents and employees, as follows:
 
(a) The undersigned is an "Accredited Investor," as defined in Regulation D, and
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of purchasing the Units.
 
(b) The undersigned understands that the information in the Subscription
Documents is being furnished to determine whether the General Partner may issue
the Units to the undersigned pursuant to Section 4(2) of the Securities Act and
Regulation D promulgated thereunder, and the requirements of the securities laws
of certain states. The undersigned understands that (i) the information
contained herein will be relied upon for purposes of such determination and (ii)
the Units will not be registered under the Securities Act in reliance upon the
exemption from registration afforded by Section 4(2) of the Securities Act and
Regulation D.  The undersigned represents and warrants that:
 
(i)           The information contained in the Subscription Documents is
complete and accurate as of the date hereof and may be relied upon by the
Partnership.
 

 
10

--------------------------------------------------------------------------------

 

(ii)           The undersigned will notify the Partnership immediately of any
material change in any information contained in the Subscription Documents
occurring prior to the closing of the issuance of the Units.
 
(c) The undersigned has adequate means of providing for his current needs and
possible personal contingencies, and he has no need, and anticipates no need in
the foreseeable future, to sell or transfer the Units for which he hereby
subscribes.  In deciding to invest in the Units, the undersigned has carefully
evaluated his financial resources and investment position and the risks
associated with an investment in the Units and is able to bear the economic
risks of this investment and, consequently, without limiting the generality of
the foregoing, he is able to hold the Units for an indefinite period of time and
has a sufficient net worth to sustain a loss of his entire investment in the
Units in the event such loss should occur.
 
(d) The undersigned has made other investments of a similar nature and, by
reason of his knowledge and experience in financial and business matters or the
knowledge and experience of those persons he has retained to advise him with
respect to his investment in the Units, he has the capacity to protect his own
interest in investments of this nature and is capable of evaluating the merits
and risks of such an investment.
 
(e) The undersigned confirms that all documents, records, and books pertaining
to this proposed investment in the Units have been made available to him.
 
(f) The General Partner has made available to the undersigned such financial and
other information concerning the Partnership and the Units as the undersigned
has deemed necessary in connection with its decision to purchase the Units and
the opportunity to ask questions of and obtain additional information from the
General Partner, or any person or persons acting on behalf of the Partnership,
concerning the terms and conditions of this investment, and all such questions
have been answered to the full satisfaction of the undersigned and are
sufficient for the undersigned to evaluate the merits and risks of the
investment.
 
(g) The Units for which the undersigned hereby subscribes will be acquired for
his own account for investment and not with the view toward resale or
redistribution in a manner which would require registration under the Securities
Act.
 
(h) The undersigned represents that it has been called to his attention by those
individuals with whom he has dealt in connection with his investment in the
Units, that his investment in the Units involves a high degree of risk which may
result in the loss of the total amount of his investment.
 
(i) The undersigned has received no representations or warranties from the
Partnership, or its affiliates, or employees or agents, and, in making his
investment decisions, he is relying solely on the investigations made by him.
 
(j) The undersigned is now a bona fide resident of the state set forth on the
signature page hereto and in the Prospective Investor Questionnaire, and the
address and social security or federal tax identification number set forth
therein are his true and correct residence and social security or federal tax
identification number.  The undersigned has no present intention of becoming a
resident of any other state or jurisdiction.  If the undersigned is a
corporation, partnership, trust or other form of business organization, it
represents and warrants that its principal place of business is within such
state, that it was formed under the laws of such state or as otherwise indicated
on the signature page and that it was not organized for the purpose of acquiring
the Units.
 
(k) The undersigned acknowledges that the Units have not been registered under
the Securities Act or under applicable state securities laws and may not be
offered or sold except as provided in Section 14 herein.
 

 
11

--------------------------------------------------------------------------------

 

(l) The undersigned understands that neither the Securities and Exchange
Commission (the "Commission") nor the securities administrator of any state has
made any finding or determination relating to the fairness of the Offering and
that neither the Commission nor the securities administrator of any state has or
will recommend or endorse any offering of securities.
 
(m) The undersigned is not acquiring the Units for, or on behalf of, and shall
not sell or otherwise transfer such Units to, any pension or welfare plan (as
defined in Section 3 of the Employee Retiree Income Security Act of 1974
("ERISA")), except to the extent that an investment in the Units is a permitted
investment for such pension or welfare plan under ERISA and the terms of such
plan, in light of other investments and commitments of such plan at the time of
the proposed investment in the Units.
 
(n) The undersigned agrees that the General Partner may disclose such
information regarding the undersigned and its investment in the Units as may be
contained in the books and records of the Partnership as determined by the
General Partner in the General Partner's sole discretion.
 
(o) The undersigned acknowledges that the General Partner and others will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
and agreements.  If the undersigned is acquiring the Units as a fiduciary or
agent for one or more investor accounts, it represents that it has sole
investment discretion with respect to each such account and it has full power to
make the foregoing acknowledgments, representations, and agreements on behalf of
each account.
 
(p) The undersigned further represents and warrants that the representations and
warranties set forth herein shall remain true and accurate from the time that
the undersigned executes this Subscription Agreement until the issuance of the
Units to the undersigned and that he will neither take any action nor permit any
action to be taken during such period which would cause such representations and
warranties to be no longer true; and that in the event any representation or
warranty set forth herein shall be untrue during such period, the undersigned
immediately shall deliver to the Partnership a written statement to that effect
and such other information, statements, and grants of power of attorney as may
be requested by the General Partner for the purpose of causing such
representation and warranty to be true.
 
5. Indemnification.  The undersigned acknowledges that he understands the
meaning and legal consequences of the representations, warranties and covenants
in this Subscription Agreement and that the Partnership has relied upon such
representations, warranties and covenants, and the undersigned hereby agrees to
indemnify and hold harmless the Partnership and its respective officers,
managers, controlling persons, agents and employees from and against any and all
loss, damage or liability due to or arising out of a breach of any such
representation, warranty or covenant. Notwithstanding the foregoing, however, no
representation, warranty, acknowledgment or agreement made herein by the
undersigned shall in any manner be deemed to constitute a waiver of any rights
granted to the undersigned under federal or state securities laws.  All
representations, warranties and covenants contained in this Subscription
Agreement and the indemnification contained in this Section  shall survive the
acceptance of this Subscription and the issuance of the Units to the
undersigned.
 
6. Tax Effects.  The undersigned acknowledges and understands that any tax
effects resulting from an investment in the Partnership are not susceptible to
absolute prediction and that rulings of the Internal Revenue Service, court
decisions or any legislative changes may have an adverse affect thereon; and,
further, that the Partnership has made no assurances regarding any tax
consequences that may inure to the benefit of the undersigned.
 
7. Partnership Repurchase Rights.  The undersigned acknowledges and agrees that
the Partnership has the right and option, exercisable at any time and from time
to time in the sole discretion of the General Partner, to purchase the
undersigned's Unit(s) at a value determined in accordance with the terms of the
Partnership Agreement.
 
8. Limitations on Certain Business Activities of Investors. The undersigned
understands that the Partnership will not accept this Subscription without the
assurance that the undersigned will not engage in the activities prohibited
under this section, and in order to induce the Partnership to accept this
Subscription, the undersigned agrees to restrict its actions as provided in this
section.  The undersigned acknowledges and agrees that
 

 
12

--------------------------------------------------------------------------------

 

9. such restrictions are reasonable in light of the business of the Partnership
and the direct and substantial benefits to the Partnership of the completion of
the Offering in accordance with the terms hereof. Accordingly, the undersigned
agrees that during the period extending from the date of the Closing until the
dissolution and final liquidation of the Partnership pursuant to the Partnership
Agreement, the undersigned will neither engage in the business of developing,
equipping, staffing, managing, owning or operating a physician-owned general
acute care hospital (the "Restricted Business") anywhere in the geographic area
encompassed by a circle having a radius of 15 miles from the front entrance of
the Hospital (the "Restricted Territory") nor, directly or indirectly through
any affiliated Person:
 
(a) have any ownership interest in (whether as proprietor, partner, shareholder,
member or otherwise),
 
(b) act as agent, broker, or distributor for or adviser, consultant, lender or
guarantor to, or
 
(c) in any way assist (whether by solicitation of physicians or investors or
otherwise)
 
any Person, firm, corporation or business entity which is engaged, or which the
undersigned reasonably knows is undertaking to become engaged, in the Restricted
Business within the Restricted Territory other than the Partnership; provided,
however, that the Investor may own up to one percent (1%) of the outstanding
equity securities registered under Section 12 of the Securities Exchange Act of
1934 of any corporation or business entity engaged in the Restricted Business in
the Restricted Territory; provided, further, that nothing in this Subscription
Agreement or the Partnership Agreement shall prohibit or otherwise restrict the
undersigned from working as a member of the medical staff of any hospital
facility or otherwise engage in any other activities incident to the
undersigned's practice of medicine under license with the Texas State Board of
Medical Examiners. The undersigned agrees that the remedy at law for any breach
by the Subscriber of this Section will be inadequate and that the Partnership
shall also be entitled to injunctive relief.
 
10. Severability.  If, in any judicial proceeding, a court shall refuse to
enforce any covenant (or any part thereof) deemed included herein, then such
unenforceable covenant (or such part) shall be deemed eliminated from this
Subscription Agreement for the purpose of those proceedings to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced.
 
11. General Partner as Attorney-in-Fact.  To facilitate the admission of the
undersigned as a limited partner and to facilitate the functioning of the
Partnership, the undersigned hereby irrevocably appoints the General Partner and
the successors and assigns of the General Partner as his true and lawful
attorney-in-fact, with full power to act and with full power of substitution and
revocation, in his name, place and stead, to make, execute, consent to, swear
to, acknowledge, deliver, record and file the following:
 
(a) The Partnership Agreement and any other instruments such person may deem
necessary for the purpose of admitting the undersigned as a limited partner in
the Partnership, with such modifications therein or amendments thereto as such
person shall deem necessary, except that no such modification or amendment shall
decrease the undersigned's rights or benefits or increase the undersigned's
liabilities or obligations beyond those expressly set forth in the Partnership
Agreement or shall in any other manner substantially alter the relationships of
the parties as set forth in the Partnership Agreement, unless such amendment is
made in accordance with the terms of the Partnership Agreement;
 
(b) Any amended or restated documents required under the laws of any
jurisdiction where the Partnership is or shall be organized or may be doing
business to give effect to the provisions of the Partnership as a limited
partnership;
 
(c) All other instruments which may be required or permitted to be filed by the
Partnership under the laws of any state or agency of the United States and which
are not inconsistent with the Partnership Agreement; and
 

 
13

--------------------------------------------------------------------------------

 

(d) All certificates and other instruments deemed advisable by the General
Partner to enable the Partnership to continue as a limited partnership in the
State of Texas, and the undersigned agrees to execute and acknowledge such
documents whenever so requested by the General Partner.
 
The foregoing grant of authority is given in consideration of the admission of
the undersigned to the Partnership as a limited partner and is a special power
of attorney coupled with an interest, is irrevocable and shall survive the
death, disability or legal incapacity of the undersigned and the transfer
(including a sale, assignment, gift or any other disposition) of his Unit(s) or
any part thereof.  The undersigned hereby gives and grants to his attorney full
power and authority to do and perform every act and thing whatsoever requisite,
necessary or appropriate to be done in connection with this power of attorney as
fully to all intents and purposes as he might or could do if personally present,
hereby ratifying all that his attorney shall lawfully do or cause to be done by
virtue of this power of attorney.
 
12. Admission as a Limited Partner.  Upon the acceptance of this subscription by
the General Partner, the undersigned shall become a party to the Partnership
Agreement and shall be bound by all of the terms, covenants, agreements and
conditions thereof applicable to Limited Partners.
 
13. Termination of Subscription Agreement.  The undersigned hereby acknowledges
and agrees that, except as expressly set forth herein, the undersigned is not
entitled to cancel, terminate, assign or revoke this Subscription Agreement;
provided, however, that if the General Partner shall have rejected this
subscription in whole, this Subscription Agreement shall automatically be
cancelled, terminated and revoked.
 
14. Limitations on Transfer of Units.  The undersigned acknowledges that he is
aware that there are substantial restrictions on the transferability of the
Units.  The undersigned agrees that the Units shall not be sold unless (a) such
sale is pursuant to an effective registration statement under the Securities Act
and all relevant state securities laws or (b) the Partnership shall have been
advised by its counsel that such registration is not required and that such sale
is exempt from registration under the Securities Act and any applicable state
securities laws.  The undersigned further acknowledges that the Partnership is
under no obligation to aid him in obtaining any exemption from the registration
requirements.  The undersigned also acknowledges that he shall be responsible
for compliance with all conditions on transfer imposed by any securities
administrator of any state and for any expenses incurred by the Partnership for
legal or accounting services in connection with reviewing such a proposed
transfer and issuing opinions in connection therewith, and agrees that he will
give appropriate notice of these restrictions to each person to whom he
transfers such Units.
 
15. Compliance with Securities Laws.  The undersigned understands and agrees
that the following restrictions and limitations are applicable to his purchase
and his resales, pledges, hypothecations or other transfers of the Units
pursuant to the Securities Act, as amended:
 
(a) The undersigned agrees that the Units shall not be sold, pledged,
hypothecated or otherwise transferred unless registered under the Securities Act
and applicable state securities laws or exempted therefrom.
 
(b) A Legend in substantially the following form has been or will be placed on
the Partnership Agreement in respect of the Units:
 
THE LIMITED PARTNERSHIP INTERESTS CREATED BY THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH ACTS. EXCEPT
AS SPECIFICALLY OTHERWISE PROVIDED IN THIS AGREEMENT, THE INTERESTS MAY NOT BE
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT REGISTRATION UNDER SUCH ACTS
OR AN OPINION OF COUNSEL THAT SUCH TRANSFER MAY BE LEGALLY EFFECTED WITHOUT SUCH
REGISTRATION. ADDITIONAL RESTRICTIONS ON TRANSFER AND SALE ARE SET FORTH IN THIS
AGREEMENT.
 

 
14

--------------------------------------------------------------------------------

 

THE LIMITED PARTNERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT ARE SUBJECT TO
FURTHER RESTRICTIONS AS TO THEIR SALE, TRANSFER, HYPOTHECATION, OR ASSIGNMENT AS
SET FORTH IN THIS AGREEMENT AND AGREED TO BY EACH PARTNER, INCLUDING BUT NOT
LIMITED TO THOSE CERTAIN PURCHASE AND SALE OBLIGATIONS CONTAINED IN ARTICLE 11
AND ARTICLE 12.  THE  SAID RESTRICTIONS ALSO PROVIDE, AMONG OTHER THINGS, THAT
NO LIMITED PARTNERSHIP INTEREST MAY BE TRANSFERRED WITHOUT FIRST OBTAINING THE
CONSENT OF THE GENERAL PARTNER, AND THAT NO VENDEE, TRANSFEREE, ASSIGNEE, OR
ENDORSEE OF A LIMITED PARTNER SHALL HAVE THE RIGHT TO BECOME A SUBSTITUTED
LIMITED PARTNER WITHOUT FIRST OBTAINING THE CONSENT OF THE GENERAL PARTNER. THE
PARTNERSHIP WILL FURNISH TO ANY PARTNER WITHOUT CHARGE A COPY OF THE LIMITED
PARTNERSHIP AGREEMENT UPON WRITTEN REQUEST TO THE PARTNERSHIP AT ITS PRINCIPAL
PLACE OF BUSINESS OR REGISTERED OFFICE.
 
(c) The legend described in subparagraph (a) above will apply to any new Units
issued upon presentment by the undersigned of any Units for transfer.
 
16. Arbitration.
 
(a) Generally.  Any controversy which touches or concerns this Subscription
Agreement to any degree, however slight, whether it be between the undersigned
and the Partnership or any of its partners, officers, directors, shareholders,
employees, agents, benefit plans, or affiliates, shall be resolved exclusively
by binding arbitration administered by the American Arbitration
Association.  Any arbitration shall take place in Houston, Texas, or as
otherwise agreed by the parties or determined by the arbitrator; provided,
however, that this Section shall not preclude either party from seeking
temporary injunctive relief from a court of competent jurisdiction.
 
(b) Relief.  In any such controversy, the arbitrator may grant any relief, legal
or equitable, interim or final, which could be granted by a court of competent
jurisdiction, provided that any award for monetary damages shall be limited to
actual damages, and shall not include any exemplary or punitive
damages.  Further, the parties shall have the right to enforce this Subscription
Agreement and to recover their respective costs and attorney fees incurred in
enforcement, including any confirmation, modification, or vacatur proceeding or
appeal from such proceeding.
 
(c) Coverage.  The Partnership and the undersigned expressly agree and
understand that such arbitration proceedings are mandatory, final and binding.
 
(d) Authority.  This Section is governed by the Federal Arbitration Act.
 
17. Miscellaneous.
 
(a) For purposes of this Subscription Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when sent by facsimile
transmission (upon confirmation of receipt electronically) or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
If to the Partnership:


University General Hospital, LP
Attention:  Chief Executive Officer
7501 Fannin Street
Houston, Texas 77054
Facsimile No.  (713) 375-7105
 

 
15

--------------------------------------------------------------------------------

 

If to undersigned, at the address identified on the signature page hereof, or to
such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
 
(b) The substantive laws of the State of Texas, excluding any law, rule or
principle which might refer to the substantive law of another jurisdiction, will
govern the interpretation, validity and effect of this Subscription Agreement
without regard to the place of execution or the place for performance
thereof.  This Subscription Agreement is to be negotiated, executed and
performed in Harris County, Texas, and, as such, the Partnership and the
undersigned agrees that personal jurisdiction and venue shall be proper with the
state or federal courts situated in Harris County, Texas, to hear such disputes
arising under this Subscription Agreement.
 
(c) No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Subscription Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
(d) If a court of competent jurisdiction determines that any provision of this
Subscription Agreement, including any appendices attached hereto, is invalid or
unenforceable, then the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Subscription Agreement, and all other provisions shall remain in full force and
effect.  Further, such provisions shall be reformed and construed to the extent
permitted by law so that it may be valid, legal and enforceable to the maximum
extent possible.
 
(e) This Subscription Agreement shall inure to the benefit of the permitted
successors and assigns of the Partnership and be binding upon the undersigned
and his heirs, executors, administrators and successors.
 
18. SIGNATURE.  THE SIGNATURE PAGE TO THIS SUBSCRIPTION AGREEMENT IS CONTAINED
AS PART OF THE SUBSCRIPTION BOOKLET AND ENTITLED "SIGNATURE PAGE."
 

 
16

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
University General Hospital, LP
 
Execution of this Signature Page constitutes execution of (a) the Subscription
Agreement and (b) the Prospective Investor Questionnaire (the
"Questionnaire").  The undersigned hereby certifies that he has read and
understands the Subscription Agreement, the undersigned's representations and
warranties therein are accurate on the date hereof, and the information
contained in the Questionnaire is complete and accurate on the date hereof.  The
undersigned will notify the Partnership immediately of any inaccuracy in his
representations or warranties in the Subscription Agreement and any material
change in any of the information provided by him in the Questionnaire which
occurs prior to the closing of the Offering and will promptly confirm any such
change in writing.
 
________________________
X           $50,000
=                      $____________
Aggregate Number of
Units To Be Purchase
 
             Price Per Unit
  Purchase Price



 
___________________________________
__________________________________________

Purchaser #1 Name (Please Print)
Purchaser #2 Name (Please Print)

 
Residence Address (City, State and Zip Code):
Residence Address (City, State and Zip Code):

 
____________________________________                                                                                     __________________________________________
 
____________________________________                                                                                     __________________________________________
 
__________________________
__________________________

Social Security/Tax I.D. Number
Social Security/Tax I.D. Number

 
__________________________
__________________________

Telephone Number
Telephone Number

 
 
_____________________________/______
__________________________/_______________

Purchaser #1 SIGNATURE              /   DATE
Purchaser #2 SIGNATURE        /   DATE

 
(1)  
If a professional corporation, professional association, partnership,
association, corporation, limited liability company, trust or other entity, an
authorized representative on behalf of such entity must sign on the signature
line above. Please print the name of organization and the state of formation
above the signature and print the name and title of such person below the
signature line.

 
(2)
Second signature required for any joint investment.

 

 
17

--------------------------------------------------------------------------------

 

TYPE OF OWNERSHIP (Check One):
 
(   )           INDIVIDUAL OWNERSHIP (one signature required)
 
(   )
TENANTS IN COMMON (both or all parties must sign)

 
(   )           COMMUNITY PROPERTY
 
One signature (required if the Units are to be held in the name of one spouse
and are to be purchased with funds under the sole management and control of that
spouse)
 
 
Two Signatures (required if the Units are to be issued in the joint name of
husband and wife or are to be purchased with funds held in the joint name of
husband and wife)

 
(   )
JOINT TENANTS WITH RIGHT OF SURVIVORSHIP (both or all parties must sign, which
signatures shall acknowledge and represent their agreement to acquire the Units
as joint tenants with right of survivorship)

 
(   )
PROFESSIONAL CORPORATION OR OTHER CORPORATION (please include copies of the
corporation's articles of incorporation, bylaws and authorizing  resolutions)

 
(   )
PROFESSIONAL ASSOCIATION OR OTHER ASSOCIATION (please include copies of the
entity's articles of association, bylaws and authorized resolutions)

 
(   )
PARTNERSHIP (include copy of Partnership Agreement with authorizing signature)

 
(   )
LIMITED LIABILITY COMPANY (please include copies of the articles of
organization, Regulations and authorizing resolutions)

 
(   )
TRUST, AGENT OR OTHER PERSON ACTING IN A REPRESENTATIVE CAPACITY (list the name
of the person or entity who will be the record holder and provide (i) copy of
trust Agreement, power of attorney or other instrument granting the power and
authority to subscribe, or (ii) an opinion of counsel as to such power and
authority)

 
AGREED AND ACCEPTED:
 


 
University General Hospital, LP
 
By:           University Hospital Systems LLP,
its general partner
 


 
By:                                                                Date:__________________________
Name:                                                                           
Title:                                                                
 



 
18

--------------------------------------------------------------------------------

 
